$2 & 5HY  $PHQGHG -XGJPHQW LQ D &ULPLQDO &DVH                                                                127( ,GHQWLI\ &KDQJHV ZLWK $VWHULVNV 
                     6KHHW 


                                           81,7(' 67$7(6 ',675,&7 &2857
                                                         North Carolina
                81,7(' 67$7(6 2) $0(5,&$                                          $0(1'(' -8'*0(17 ,1 $ &5,0,1$/ &$6(
                                     Y                                        
                                                                                  &DVH 1XPEHU 5:09-CR-21-1BR
                 LAMONT DELMAR PARKER                                          
                                                                                   860 1XPEHU 25868-056
                                                                               
'DWH RI 2ULJLQDO -XGJPHQW                                                Curtis Scott Holmes
                                          (Or Date of Last Amended Judgment)
                                                                                  'HIHQGDQW¶V $WWRUQH\
                                                                               
5HDVRQ IRU $PHQGPHQW
                                                                               
G   &RUUHFWLRQ RI 6HQWHQFH RQ 5HPDQG  86& I DQG 
                                                                                  G   0RGLILFDWLRQ RI 6XSHUYLVLRQ &RQGLWLRQV  86&  F RU H
G   5HGXFWLRQ RI 6HQWHQFH IRU &KDQJHG &LUFXPVWDQFHV )HG 5 &ULP
                                                                               
                                                                                   G   0RGLILFDWLRQ RI ,PSRVHG 7HUP RI ,PSULVRQPHQW IRU ([WUDRUGLQDU\ DQG
    3 E                                                                          &RPSHOOLQJ 5HDVRQV  86&  F
                                                                               
G &RUUHFWLRQ RI 6HQWHQFH E\ 6HQWHQFLQJ &RXUW )HG 5 &ULP 3 D             G   0RGLILFDWLRQ RI ,PSRVHG 7HUP RI ,PSULVRQPHQW IRU 5HWURDFWLYH $PHQGPHQWV
✔ &RUUHFWLRQ RI 6HQWHQFH IRU &OHULFDO 0LVWDNH )HG 5 &ULP 3 
G                                                                                      WR WKH 6HQWHQFLQJ *XLGHOLQHV  86&  F
                                                                               
      &RUUHFWLRQ WR 1DWXUH RI 2IIHQVH 2QO\
                                                                                  G   'LUHFW 0RWLRQ WR 'LVWULFW &RXUW 3XUVXDQW   G    86&   RU

                                                                                      G  86&  F
                                                                                   G   0RGLILFDWLRQ RI 5HVWLWXWLRQ 2UGHU  86&  

7+( '()(1'$17
✔ SOHDGHG JXLOW\ WR FRXQWV
G                              5 of Indictment

G SOHDGHG QROR FRQWHQGHUH WR FRXQWV
   ZKLFK ZDV DFFHSWHG E\ WKH FRXUW
G ZDV IRXQG JXLOW\ RQ FRXQWV
   DIWHU D SOHD RI QRW JXLOW\
7KH GHIHQGDQW LV DGMXGLFDWHG JXLOW\ RI WKHVH RIIHQVHV
7LWOH 	 6HFWLRQ                    1DWXUH RI 2IIHQVH                                                                 2IIHQVH (QGHG                   &RXQW

 21 U.S.C. § 841(a)(1)               Possession with intent to distribute more than 5 grams of cocaine base           9/10/2008                       5
                                     (crack) and a quantity of Methylenedioxymethamphetamine (ecstasy)*



       7KH GHIHQGDQW LV VHQWHQFHG DV SURYLGHG LQ SDJHV  WKURXJK                   7          RI WKLV MXGJPHQW 7KH VHQWHQFH LV LPSRVHG SXUVXDQW WR
WKH 6HQWHQFLQJ 5HIRUP $FW RI 
G 7KH GHIHQGDQW KDV EHHQ IRXQG QRW JXLOW\ RQ FRXQWV
✔ &RXQWV 1-4 of Indictment
G                                                     ✔ DUH GLVPLVVHG RQ WKH PRWLRQ RI WKH 8QLWHG 6WDWHV
                                                 G LV G
         ,W LV RUGHUHG WKDW WKH GHIHQGDQW PXVW QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ IRU WKLV GLVWULFW ZLWKLQ  GD\V RI DQ\ FKDQJH RI QDPH UHVLGHQFH
RU PDLOLQJ DGGUHVV XQWLO DOO ILQHV UHVWLWXWLRQ FRVWV DQG VSHFLDO DVVHVVPHQWV LPSRVHG E\ WKLV MXGJPHQW DUH IXOO\ SDLG ,I RUGHUHG WR SD\ UHVWLWXWLRQ
WKH GHIHQGDQW PXVW QRWLI\ WKH FRXUW DQG 8QLWHG 6WDWHV DWWRUQH\ RI PDWHULDO FKDQJHV LQ HFRQRPLF FLUFXPVWDQFHV
                                                                                 
                                                                                'DWH RI ,PSRVLWLRQ RI -XGJPHQW


                                                                                   6LJQDWXUH RI -XGJH
                                                                                    W. EARL BRITT, 6(1,25 86 ',675,&7 -8'*(
                                                                                   1DPH DQG 7LWOH RI -XGJH
                                                                                    4/3/2019
                                                                                   'DWH
$2 & 5HY  $PHQGHG -XGJPHQW LQ D &ULPLQDO &DVH
                     6KHHW  ² ,PSULVRQPHQW                                                                      127( ,GHQWLI\ &KDQJHV ZLWK $VWHULVNV 
                                                                                                            -XGJPHQW ² 3DJH              RI          
'()(1'$17 LAMONT DELMAR PARKER
&$6( 180%(5 5:09-CR-21-1BR

                                                              ,035,6210(17

        7KH GHIHQGDQW LV KHUHE\ FRPPLWWHG WR WKH FXVWRG\ RI WKH )HGHUDO %XUHDX RI 3ULVRQV WR EH LPSULVRQHG IRU D
WRWDO WHUP RI 
Count 5 of Indictment - 150 months




✔
G       7KH FRXUW PDNHV WKH IROORZLQJ UHFRPPHQGDWLRQV WR WKH %XUHDX RI 3ULVRQV
The court recommends that the defendant be allowed to serve the confinement portion of his sentence at FCI-Butner, NC, if he so qualifies.




✔
G       7KH GHIHQGDQW LV UHPDQGHG WR WKH FXVWRG\ RI WKH 8QLWHG 6WDWHV 0DUVKDO

G       7KH GHIHQGDQW VKDOO VXUUHQGHU WR WKH 8QLWHG 6WDWHV 0DUVKDO IRU WKLV GLVWULFW
        G      DW                                   G      DP     G     SP       RQ                                         

        G      DV QRWLILHG E\ WKH 8QLWHG 6WDWHV 0DUVKDO

G       7KH GHIHQGDQW VKDOO VXUUHQGHU IRU VHUYLFH RI VHQWHQFH DW WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV

        G      EHIRUH  S P RQ                                              

        G      DV QRWLILHG E\ WKH 8QLWHG 6WDWHV 0DUVKDO

        G      DV QRWLILHG E\ WKH 3UREDWLRQ RU 3UHWULDO 6HUYLFHV 2IILFH


                                                                     5(7851
, KDYH H[HFXWHG WKLV MXGJPHQW DV IROORZV




        'HIHQGDQW GHOLYHUHG RQ                                                               WR

DW                                                         ZLWK D FHUWLILHG FRS\ RI WKLV MXGJPHQW




                                                                                                        81,7(' 67$7(6 0$56+$/


                                                                             %\
                                                                                                    '(387< 81,7(' 67$7(6 0$56+$/
$2 & 5HY  $PHQGHG -XGJPHQW LQ D &ULPLQDO &DVH
                     6KHHW  ² 6XSHUYLVHG 5HOHDVH                                                       127( ,GHQWLI\ &KDQJHV ZLWK $VWHULVNV 
                                                                                                     -XGJPHQW²3DJH              RI         
'()(1'$17 /$0217 '(/0$5 3$5.(5
&$6( 180%(5 &5%5
                                                       683(59,6(' 5(/($6(
8SRQ UHOHDVH IURP LPSULVRQPHQW \RX ZLOO EH RQ VXSHUYLVHG UHOHDVH IRU D WHUP RI 
Count 5 of Indictment - 5 years




                                                   0$1'$725< &21',7,216
 <RX PXVW QRW FRPPLW DQRWKHU IHGHUDO VWDWH RU ORFDO FULPH
 <RX PXVW QRW XQODZIXOO\ SRVVHVV D FRQWUROOHG VXEVWDQFH
 <RX PXVW UHIUDLQ IURP DQ\ XQODZIXO XVH RI D FRQWUROOHG VXEVWDQFH <RX PXVW VXEPLW WR RQH GUXJ WHVW ZLWKLQ  GD\V RI UHOHDVH IURP
   LPSULVRQPHQW DQG DW OHDVW WZR SHULRGLF GUXJ WHVWV WKHUHDIWHU DV GHWHUPLQHG E\ WKH FRXUW
        G 7KH DERYH GUXJ WHVWLQJ FRQGLWLRQ LV VXVSHQGHG EDVHG RQ WKH FRXUW
V GHWHUPLQDWLRQ WKDW \RX SRVH D ORZ ULVN RI IXWXUH
              VXEVWDQFH DEXVH (check if applicable)
 G <RX PXVW PDNH UHVWLWXWLRQ LQ DFFRUGDQFH ZLWK  86&   DQG $ RU DQ\ RWKHU VWDWXWH DXWKRUL]LQJ D VHQWHQFH RI
        UHVWLWXWLRQ FKHFN LI DSSOLFDEOH
    ✔
 G <RX PXVW FRRSHUDWH LQ WKH FROOHFWLRQ RI '1$ DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU (check if applicable)
 G <RX PXVW FRPSO\ ZLWK WKH UHTXLUHPHQWV RI WKH 6H[ 2IIHQGHU 5HJLVWUDWLRQ DQG 1RWLILFDWLRQ $FW  86&   et seq DV
        GLUHFWHG E\ WKH SUREDWLRQ RIILFHU WKH %XUHDX RI 3ULVRQV RU DQ\ VWDWH VH[ RIIHQGHU UHJLVWUDWLRQ DJHQF\ LQ WKH ORFDWLRQ ZKHUH \RX
        UHVLGH ZRUN DUH D VWXGHQW RU ZHUH FRQYLFWHG RI D TXDOLI\LQJ RIIHQVH (check if applicable)
 G <RX PXVW SDUWLFLSDWH LQ DQ DSSURYHG SURJUDP IRU GRPHVWLF YLROHQFH (check if applicable)

<RX PXVW FRPSO\ ZLWK WKH VWDQGDUG FRQGLWLRQV WKDW KDYH EHHQ DGRSWHG E\ WKLV FRXUW DV ZHOO DV ZLWK DQ\ RWKHU FRQGLWLRQV RQ WKH DWWDFKHG
SDJH
$2 & 5HY  $PHQGHG -XGJPHQW LQ D &ULPLQDO &DVH
                     6KHHW $ ² 6XSHUYLVHG 5HOHDVH
                                                                                                        -XGJPHQW²3DJH           RI        
'()(1'$17 LAMONT DELMAR PARKER
&$6( 180%(5 5:09-CR-21-1BR

                                      67$1'$5' &21',7,216 2) 683(59,6,21
$V SDUW RI \RXU VXSHUYLVHG UHOHDVH \RX PXVW FRPSO\ ZLWK WKH IROORZLQJ VWDQGDUG FRQGLWLRQV RI VXSHUYLVLRQ 7KHVH FRQGLWLRQV DUH LPSRVHG
EHFDXVH WKH\ HVWDEOLVK WKH EDVLF H[SHFWDWLRQV IRU \RXU EHKDYLRU ZKLOH RQ VXSHUYLVLRQ DQG LGHQWLI\ WKH PLQLPXP WRROV QHHGHG E\ SUREDWLRQ
RIILFHUV WR NHHS LQIRUPHG UHSRUW WR WKH FRXUW DERXW DQG EULQJ DERXW LPSURYHPHQWV LQ \RXU FRQGXFW DQG FRQGLWLRQ

    <RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFH LQ WKH IHGHUDO MXGLFLDO GLVWULFW ZKHUH \RX DUH DXWKRUL]HG WR UHVLGH ZLWKLQ  KRXUV RI \RXU
      UHOHDVH IURP LPSULVRQPHQW XQOHVV WKH SUREDWLRQ RIILFHU LQVWUXFWV \RX WR UHSRUW WR D GLIIHUHQW SUREDWLRQ RIILFH RU ZLWKLQ D GLIIHUHQW
      WLPH IUDPH
    $IWHU LQLWLDOO\ UHSRUWLQJ WR WKH SUREDWLRQ RIILFH \RX ZLOO UHFHLYH LQVWUXFWLRQV IURP WKH FRXUW RU WKH SUREDWLRQ RIILFHU DERXW KRZ DQG
      ZKHQ \RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFHU DQG \RX PXVW UHSRUW WR WKH SUREDWLRQ RIILFHU DV LQVWUXFWHG
    <RX PXVW QRW NQRZLQJO\ OHDYH WKH IHGHUDO MXGLFLDO GLVWULFW ZKHUH \RX DUH DXWKRUL]HG WR UHVLGH ZLWKRXW ILUVW JHWWLQJ SHUPLVVLRQ IURP
      WKH FRXUW RU WKH SUREDWLRQ RIILFHU
    <RX PXVW DQVZHU WUXWKIXOO\ WKH TXHVWLRQV DVNHG E\ \RXU SUREDWLRQ RIILFHU
    <RX PXVW OLYH DW D SODFH DSSURYHG E\ WKH SUREDWLRQ RIILFHU ,I \RX SODQ WR FKDQJH ZKHUH \RX OLYH RU DQ\WKLQJ DERXW \RXU OLYLQJ
      DUUDQJHPHQWV VXFK DV WKH SHRSOH \RX OLYH ZLWK \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH WKH FKDQJH ,I QRWLI\LQJ
      WKH SUREDWLRQ RIILFHU LQ DGYDQFH LV QRW SRVVLEOH GXH WR XQDQWLFLSDWHG FLUFXPVWDQFHV \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ 
      KRXUV RI EHFRPLQJ DZDUH RI D FKDQJH RU H[SHFWHG FKDQJH
    <RX PXVW DOORZ WKH SUREDWLRQ RIILFHU WR YLVLW \RX DW DQ\ WLPH DW \RXU KRPH RU HOVHZKHUH DQG \RX PXVW SHUPLW WKH SUREDWLRQ RIILFHU
      WR WDNH DQ\ LWHPV SURKLELWHG E\ WKH FRQGLWLRQV RI \RXU VXSHUYLVLRQ WKDW KH RU VKH REVHUYHV LQ SODLQ YLHZ
    <RX PXVW ZRUN IXOO WLPH DW OHDVW  KRXUV SHU ZHHN DW D ODZIXO W\SH RI HPSOR\PHQW XQOHVV WKH SUREDWLRQ RIILFHU H[FXVHV \RX IURP
      GRLQJ VR ,I \RX GR QRW KDYH IXOOWLPH HPSOR\PHQW \RX PXVW WU\ WR ILQG IXOOWLPH HPSOR\PHQW XQOHVV WKH SUREDWLRQ RIILFHU H[FXVHV
      \RX IURP GRLQJ VR ,I \RX SODQ WR FKDQJH ZKHUH \RX ZRUN RU DQ\WKLQJ DERXW \RXU ZRUN VXFK DV \RXU SRVLWLRQ RU \RXU MRE
      UHVSRQVLELOLWLHV \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH WKH FKDQJH ,I QRWLI\LQJ WKH SUREDWLRQ RIILFHU DW OHDVW 
      GD\V LQ DGYDQFH LV QRW SRVVLEOH GXH WR XQDQWLFLSDWHG FLUFXPVWDQFHV \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV RI
      EHFRPLQJ DZDUH RI D FKDQJH RU H[SHFWHG FKDQJH
    <RX PXVW QRW FRPPXQLFDWH RU LQWHUDFW ZLWK VRPHRQH \RX NQRZ LV HQJDJHG LQ FULPLQDO DFWLYLW\ ,I \RX NQRZ VRPHRQH KDV EHHQ
      FRQYLFWHG RI D IHORQ\ \RX PXVW QRW NQRZLQJO\ FRPPXQLFDWH RU LQWHUDFW ZLWK WKDW SHUVRQ ZLWKRXW ILUVW JHWWLQJ WKH SHUPLVVLRQ RI WKH
      SUREDWLRQ RIILFHU
    ,I \RX DUH DUUHVWHG RU TXHVWLRQHG E\ D ODZ HQIRUFHPHQW RIILFHU \RX PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV
   <RX PXVW QRW RZQ SRVVHVV RU KDYH DFFHVV WR D ILUHDUP DPPXQLWLRQ GHVWUXFWLYH GHYLFH RU GDQJHURXV ZHDSRQ LH DQ\WKLQJ WKDW
      ZDV GHVLJQHG RU ZDV PRGLILHG IRU WKH VSHFLILF SXUSRVH RI FDXVLQJ ERGLO\ LQMXU\ RU GHDWK WR DQRWKHU SHUVRQ VXFK DV QXQFKDNXV RU
      WDVHUV
   <RX PXVW QRW DFW RU PDNH DQ\ DJUHHPHQW ZLWK D ODZ HQIRUFHPHQW DJHQF\ WR DFW DV D FRQILGHQWLDO KXPDQ VRXUFH RU LQIRUPDQW ZLWKRXW
      ILUVW JHWWLQJ WKH SHUPLVVLRQ RI WKH FRXUW
   ,I WKH SUREDWLRQ RIILFHU GHWHUPLQHV WKDW \RX SRVH D ULVN WR DQRWKHU SHUVRQ LQFOXGLQJ DQ RUJDQL]DWLRQ WKH SUREDWLRQ RIILFHU PD\
      UHTXLUH \RX WR QRWLI\ WKH SHUVRQ DERXW WKH ULVN DQG \RX PXVW FRPSO\ ZLWK WKDW LQVWUXFWLRQ 7KH SUREDWLRQ RIILFHU PD\ FRQWDFW WKH
      SHUVRQ DQG FRQILUP WKDW \RX KDYH QRWLILHG WKH SHUVRQ DERXW WKH ULVN
   <RX PXVW IROORZ WKH LQVWUXFWLRQV RI WKH SUREDWLRQ RIILFHU UHODWHG WR WKH FRQGLWLRQV RI VXSHUYLVLRQ



86 3UREDWLRQ 2IILFH 8VH 2QO\
$ 86 SUREDWLRQ RIILFHU KDV LQVWUXFWHG PH RQ WKH FRQGLWLRQV VSHFLILHG E\ WKH FRXUW DQG KDV SURYLGHG PH ZLWK D ZULWWHQ FRS\ RI WKLV
MXGJPHQW FRQWDLQLQJ WKHVH FRQGLWLRQV )RU IXUWKHU LQIRUPDWLRQ UHJDUGLQJ WKHVH FRQGLWLRQV VHH Overview of Probation and Supervised
Release Conditions DYDLODEOH DW ZZZXVFRXUWVJRY

'HIHQGDQW
V 6LJQDWXUH                                                                                     'DWH
$2 & 5HY  $PHQGHG -XGJPHQW LQ D &ULPLQDO &DVH
                     6KHHW ' ² 6XSHUYLVHG 5HOHDVH                                                                  127( ,GHQWLI\ &KDQJHV ZLWK $VWHULVNV 
                                                                                                                  -XGJPHQW²3DJH             RI         
'()(1'$17 LAMONT DELMAR PARKER
&$6( 180%(5 5:09-CR-21-1BR

                                          63(&,$/ &21',7,216 2) 683(59,6,21
  The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation office.

  The defendant shall provide the probation office with access to any requested financial information.

  The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic addiction, drug dependency, or
  alcohol dependency which will include urinalysis testing or other drug detection measures and may require residence or participation in a residential
  treatment facility.

  The defendant shall abstain from the use of alcoholic beverages, shall not associate with individuals consuming alcoholic beverages, shall not frequent
  business establishments whose primary product to the consumer is alcoholic beverages, and shall not use any medication containing alcohol without
  the permission of the probation office or a prescription from a licensed physician.

  The defendant shall participate in a program of mental health treatment, as directed by the probation office.

  The defendant shall consent to a warrantless search by a United States probation officer or, at the request of the probation officer, any other law
  enforcement officer, of the defendant’s person and premises, including any vehicle, to determine compliance with the conditions of this judgment.

  The defendant shall cooperate in the collection of DNA as directed by the probation officer.
$2 & 5HY  $PHQGHG -XGJPHQW LQ D &ULPLQDO &DVH
                     6KHHW  ² &ULPLQDO 0RQHWDU\ 3HQDOWLHV                                                    127( ,GHQWLI\ &KDQJHV ZLWK $VWHULVNV 
                                                                                                   -XGJPHQW ² 3DJH          6        RI          
'()(1'$17 LAMONT DELMAR PARKER
&$6( 180%(5 5:09-CR-21-1BR
                                              &5,0,1$/ 021(7$5< 3(1$/7,(6
     7KH GHIHQGDQW PXVW SD\ WKH IROORZLQJ WRWDO FULPLQDO PRQHWDU\ SHQDOWLHV XQGHU WKH VFKHGXOH RI SD\PHQWV RQ 6KHHW 
                     $VVHVVPHQW                     -97$ $VVHVVPHQW        )LQH                              5HVWLWXWLRQ
727$/6              100.00                                                                             


G 7KH GHWHUPLQDWLRQ RI UHVWLWXWLRQ LV GHIHUUHG XQWLO                  $Q Amended Judgment in a Criminal Case $2 & ZLOO EH
     HQWHUHG DIWHU VXFK GHWHUPLQDWLRQ

G 7KH GHIHQGDQW VKDOO PDNH UHVWLWXWLRQ LQFOXGLQJ FRPPXQLW\ UHVWLWXWLRQ WR WKH IROORZLQJ SD\HHV LQ WKH DPRXQW OLVWHG EHORZ
     ,I WKH GHIHQGDQW PDNHV D SDUWLDO SD\PHQW HDFK SD\HH VKDOO UHFHLYH DQ DSSUR[LPDWHO\ SURSRUWLRQHG SD\PHQW XQOHVV VSHFLILHG RWKHUZLVH LQ
     WKH SULRULW\ RUGHU RU SHUFHQWDJH SD\PHQW FROXPQ EHORZ +RZHYHU SXUVXDQW WR  86&  L DOO QRQIHGHUDO YLFWLPV PXVW EH SDLG
     EHIRUH WKH 8QLWHG 6WDWHV LV SDLG

1DPH RI 3D\HH                                 7RWDO /RVV                      5HVWLWXWLRQ 2UGHUHG                     3ULRULW\ RU 3HUFHQWDJH




727$/6                                                       0.00                                0.00



G     5HVWLWXWLRQ DPRXQW RUGHUHG SXUVXDQW WR SOHD DJUHHPHQW 

G     7KH GHIHQGDQW PXVW SD\ LQWHUHVW RQ UHVWLWXWLRQ DQG D ILQH RI PRUH WKDQ  XQOHVV WKH UHVWLWXWLRQ RU ILQH LV SDLG LQ IXOO EHIRUH WKH
      ILIWHHQWK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW SXUVXDQW WR  86&  I $OO RI WKH SD\PHQW RSWLRQV RQ 6KHHW  PD\ EH VXEMHFW
      WR SHQDOWLHV IRU GHOLQTXHQF\ DQG GHIDXOW SXUVXDQW WR  86&  J

G     7KH FRXUW GHWHUPLQHG WKDW WKH GHIHQGDQW GRHV QRW KDYH WKH DELOLW\ WR SD\ LQWHUHVW DQG LW LV RUGHUHG WKDW

      G WKH LQWHUHVW UHTXLUHPHQW LV ZDLYHG IRU           G ILQH      G UHVWLWXWLRQ
      G WKH LQWHUHVW UHTXLUHPHQW IRU WKH         G ILQH      G UHVWLWXWLRQ LV PRGLILHG DV IROORZV


 -XVWLFH IRU 9LFWLPV RI 7UDIILFNLQJ $FW RI  3XE / 1R 
 )LQGLQJV IRU WKH WRWDO DPRXQW RI ORVVHV DUH UHTXLUHG XQGHU &KDSWHUV $  $ DQG $ RI 7LWOH  IRU RIIHQVHV FRPPLWWHG RQ RU
DIWHU 6HSWHPEHU   EXW EHIRUH $SULO  
$2 & 5HY  $PHQGHG -XGJPHQW LQ D &ULPLQDO &DVH
                     6KHHW  ² 6FKHGXOH RI 3D\PHQWV                                                          127( ,GHQWLI\ &KDQJHV ZLWK $VWHULVNV 
                                                                                                          -XGJPHQW ² 3DJH            RI         
'()(1'$17 /$0217 '(/0$5 3$5.(5
&$6( 180%(5 &5%5

                                                    6&+('8/( 2) 3$<0(176

+DYLQJ DVVHVVHG WKH GHIHQGDQW¶V DELOLW\ WR SD\ SD\PHQW RI WKH WRWDO FULPLQDO PRQHWDU\ SHQDOWLHV VKDOO EH GXH DV IROORZV

$    G /XPS VXP SD\PHQW RI                                  GXH LPPHGLDWHO\ EDODQFH GXH

          G QRW ODWHU WKDQ                                        RU
          G LQ DFFRUGDQFH ZLWK G &              G '      G     ( RU    G ) EHORZ RU
%    G 3D\PHQW WR EHJLQ LPPHGLDWHO\ PD\ EH FRPELQHG ZLWK                G &       G ' RU G ) EHORZ RU
&    G 3D\PHQW LQ HTXDO                         HJ ZHHNO\ PRQWKO\ TXDUWHUO\ LQVWDOOPHQWV RI                        RYHU D SHULRG RI
                         HJ PRQWKV RU \HDUV WR FRPPHQFH                  HJ  RU  GD\V DIWHU WKH GDWH RI WKLV MXGJPHQW RU

'    G 3D\PHQW LQ HTXDO                       HJ ZHHNO\ PRQWKO\ TXDUWHUO\ LQVWDOOPHQWV RI                    RYHU D SHULRG RI
                       HJ PRQWKV RU \HDUV WR FRPPHQFH                  HJ  RU  GD\V DIWHU UHOHDVH IURP LPSULVRQPHQW WR D
          WHUP RI VXSHUYLVLRQ RU

(    G 3D\PHQW GXULQJ WKH WHUP RI VXSHUYLVHG UHOHDVH ZLOO FRPPHQFH ZLWKLQ                   HJ  RU  GD\V DIWHU UHOHDVH IURP
          LPSULVRQPHQW 7KH FRXUW ZLOO VHW WKH SD\PHQW SODQ EDVHG RQ DQ DVVHVVPHQW RI WKH GHIHQGDQW¶V DELOLW\ WR SD\ DW WKDW WLPH RU

)    ✔ 6SHFLDO LQVWUXFWLRQV UHJDUGLQJ WKH SD\PHQW RI FULPLQDO PRQHWDU\ SHQDOWLHV
     G
            Special assessment shall be due immediately.




8QOHVV WKH FRXUW KDV H[SUHVVO\ RUGHUHG RWKHUZLVH LI WKLV MXGJPHQW LPSRVHV LPSULVRQPHQW SD\PHQW RI FULPLQDO PRQHWDU\ SHQDOWLHV LV GXH
GXULQJ WKH SHULRG RI LPSULVRQPHQW $OO FULPLQDO PRQHWDU\ SHQDOWLHV H[FHSW WKRVH SD\PHQWV PDGH WKURXJK WKH )HGHUDO %XUHDX RI 3ULVRQV¶
,QPDWH )LQDQFLDO 5HVSRQVLELOLW\ 3URJUDP DUH PDGH WR WKH FOHUN RI WKH FRXUW

7KH GHIHQGDQW VKDOO UHFHLYH FUHGLW IRU DOO SD\PHQWV SUHYLRXVO\ PDGH WRZDUG DQ\ FULPLQDO PRQHWDU\ SHQDOWLHV LPSRVHG




G -RLQW DQG 6HYHUDO
     'HIHQGDQW DQG &R'HIHQGDQW 1DPHV DQG &DVH 1XPEHUV (including defendant number) 7RWDO $PRXQW -RLQW DQG 6HYHUDO $PRXQW
     DQG FRUUHVSRQGLQJ SD\HH LI DSSURSULDWH




G 7KH GHIHQGDQW VKDOO SD\ WKH FRVW RI SURVHFXWLRQ
G 7KH GHIHQGDQW VKDOO SD\ WKH IROORZLQJ FRXUW FRVWV
G 7KH GHIHQGDQW VKDOO IRUIHLW WKH GHIHQGDQW¶V LQWHUHVW LQ WKH IROORZLQJ SURSHUW\ WR WKH 8QLWHG 6WDWHV



3D\PHQWV VKDOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU  DVVHVVPHQW  UHVWLWXWLRQ SULQFLSDO  UHVWLWXWLRQ LQWHUHVW  ILQH SULQFLSDO  ILQH
LQWHUHVW  FRPPXQLW\ UHVWLWXWLRQ  -97$ DVVHVVPHQW  SHQDOWLHV DQG  FRVWV LQFOXGLQJ FRVW RI SURVHFXWLRQ DQG FRXUW FRVWV
